DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION

1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e). 
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 
2.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Group I, claims 1, 3 and 9-13, drawn to a rotary compressor having a drive shaft (70) with a first eccentric portion (76) and a first coupling portion that couples the first shaft portion (74) with the first eccentric portion (76), wherein the first coupling portion (90) is formed such that its outer surface does not extend out of the outer surface of the first eccentric portion (76) in the radial direction of the drive shaft (70) and includes a reinforcement portion (92) with its outer surface positioned outside the outer surface 
Group II, claims 2 and 4-8, drawn to a rotary compressor comprising: a drive shaft (70) with a first eccentric portion (76) and a second eccentric portion (75) and an intermediate coupling portion (80) that couples the first eccentric portion (76) with the second eccentric portion (75), wherein the intermediate coupling portion (80) includes a first intermediate reinforcement portion (32) that is formed in an area on the first direction side, disposed adjacent to the first eccentric portion (76), and has an outer surface positioned inside the outer surface of the first eccentric portion (76) and positioned outside the outer surface of the second eccentric portion (75) in the radial direction of the drive shaft (70) (see Paragraph [0009]).
 Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art. The inventions listed as Groups I- II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the special technical feature, i.e., intermediate coupling portion coupling the first eccentric portion with the second eccentric portion, this special technical feature does not define a contribution over the prior art for the following reasons: Claim 1 is either 
4.	Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii)identification of the claims encompassing the elected species or grouping of patentablyindistinct species, including any claims subsequently added. An argument that a claim isallowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
5. 	 The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 1 is generic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             		
/L. P./
Examiner, Art Unit 3746